Citation Nr: 0523630	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from November 1950 to February 
1951.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This appeal was REMANDED to the RO via the Appeals Management 
Center (AMC) in May 2004.  The action directed has been 
completed to the extent possible, and the matter has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The most probative medical evidence establishes that the 
veteran's bilateral hearing loss is not etiologically related 
to his military service.

2.  The most probative medical evidence establishes that the 
veteran's tinnitus is not etiologically related to his 
military service.  

3.  The most probative medical evidence establishes that the 
veteran's otitis media is not etiologically related to his 
military service.  






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for entitlement to service connection for 
otitis media have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA fully satisfied the duty to notify by means of a letter to 
the veteran dated in December 2004.  The veteran was told of 
what was required to substantiate his claims, of his and VA's 
respective duties, and was asked to submit relevant evidence 
in his possession.  This letter was in addition to an earlier 
VCAA letter sent to the veteran by the RO in May 2003.  

The 2004 letter, required following the passage of the VCAA, 
was not mailed to the appellant prior to the initial RO 
adjudication of his claim.  Any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional evidence in 
response to the letters that was not fully considered by the 
RO in the subsequent adjudication contained in the 
supplemental statement of the case (SSOC) issued in June 
2005.  There is simply no indication that disposition of his 
claim would have been different had he received pre-
adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet 
App 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
VA records for the period through June 2005 have been 
obtained.  The veteran's service medical records are 
unavailable and appear to have been destroyed by a July 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  The RO has attempted to get records through 
alternate sources, and did receive sick reports from January 
1951.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of- the-doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examinations in August 1999 and December 2004.  Thus, 
additional examination or testing is not warranted prior to 
Board review.  Finally, the Board notes that the veteran 
provided testimony at an RO hearing in May 2003.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II.  Factual and Procedural Background

The veteran asserts that exposure to small arms fire and 
particularly M1 fire led to hearing loss, tinnitus and his 
chronic ear disease.  He notes that getting cotton in his ear 
in service led to recurrent right ear infections.  His 
brother wrote a letter in support of this claim attesting to 
the veteran's medical discharge due to an ear infection that 
affected his hearing at separation from service.  

Daily Sick Reports from the veteran's ship for the period 
from October 1950 to March 1951 show he was sick on January 
16 and 18, 1951.  Each time, the disposition was to duty.  
There are no details as to the nature of the reported 
illness.

VA treatment records of recent years have noted his 
complaints of hearing loss, tinnitus, and chronic otorrhea.  
These include records of treatment and diagnoses by Steuart 
Heaton, M.D., dated in November 1994, a VA audiological 
examination, dated in August 1999, ongoing VA audiology 
clinic records dated through May 2005, and a VA examination 
dated in December 2004. 

A VA audiology examination conducted in August 1999 contained 
diagnoses of bilateral hearing loss, tinnitus and chronic 
suppurative otitis media.  The examiner opined that the 
conditions were not likely caused by service in the Armed 
Forces.  

A VA audiology examination conducted in December 2004 
disclosed no evidence of active ear infection.  Puretone 
thresholds were as follows:

HERTZ 500 1000 1500 2000 3000 4000 
RIGHT - XX 10 20 65 95 - - LEFT - XX 10 5 15 90

Speech recognition was 92 percent in the right ear and 100 
percent in the left ear.

The diagnoses included bilateral high frequency hearing loss 
based on audiogram findings and bilateral recurrent tinnitus.  
The examiner could find no indication that hearing loss or 
tinnitus were incurred in service.  He noted the veteran's 
reported history of noise exposure and the veteran's 
assertion that he got a piece of cotton in his right ear 
which precipitated ear infections.  The examiner indicated 
that the most likely etiology of the hearing loss and 
tinnitus was presbycusis.  He found no current chronic right 
ear disease incurred in the veteran's brief service, and 
noted the veteran did not exhibit chronic ear disease at 
present.  Therefore, he concluded it was less likely than not 
that tinnitus and hearing loss had their onset in service or 
were related to in-service disease or injury, including noise 
exposure.  

Additional treatment and audiometric testing in VA treatment 
records dated through 2005 continues to confirm sensorineural 
hearing loss as defined by VA standards.  


III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Organic diseases of the nervous system 
shall be granted service connection although it was not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year of separation 
from the military.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on testing conducted in December 2004, the veteran's 
current hearing acuity meets the requirements of 38 C.F.R. § 
3.385.  However, entitlement to service connection for this 
disability, as well as for tinnitus, still requires a showing 
of a causal nexus with military service.  Moreover, as to 
otitis media, the veteran was not diagnosed with otitis media 
on the last examination.  He has a history of recurrent 
otitis media based on the records dated in 1994 and 
periodically through the present.  

The veteran has claimed that he developed a hearing problem 
during his military service due to acoustic trauma.  He 
specifically reported being around and subjected to artillery 
fire during military service.  The veteran asserts that this 
hearing problem has progressively gotten worse over the years 
as he became older.  In a lay statement signed by his brother 
in 1998, it was noted the veteran had received a medical 
discharge for hearing loss related to an ear infection.  

The veteran claims that he was exposed to significant noise 
trauma in service.  According to Espiritu v. Brown, 2 Vet. 
App. 492, 494 (1992), a layperson is competent to provide 
evidence on the incurrence of injury and resulting symptoms.  
However, only a medical professional can provide competent, 
probative evidence regarding the diagnosis or etiology of a 
disability.

The only medical opinions regarding the etiology of his 
current hearing loss, tinnitus and any otitis media to the 
extent that it is present, was provided by the VA examiners 
of August 1999 and December 2004.  The August 1999 VA 
examiner stated that the conditions were not likely caused by 
service in the Armed Forces.  The December 2004 VA examiner 
could find no indication that hearing loss or tinnitus were 
incurred in service, and stated that the most likely etiology 
of the hearing loss and tinnitus was presbycusis.  He found 
no current chronic right ear disease incurred in the 
veteran's brief service, and concluded it was less likely 
than not that tinnitus and hearing loss had their onset in 
service or were related to in-service disease or injury, 
including noise exposure.  

The opinions were based on a review of the contemporaneous 
medical evidence, the veteran's related history, and his 
current examinations.  The Board finds that the lack of 
treatment through the years until at earliest 1993 supports 
these opinions.  In addition, as to otitis media, there is no 
current otitis media as reflected in the 2004 examination.  
To the extent that the record shows bouts of this disease 
since the 1990s, the disease has not been chronic since 
service, was not shown to be present in service, nor has any 
examiner related it to service.  The veteran did not file a 
claim for these disorders until 1998 and the first objective 
evidence of them was not until the early 1990s, over 40 years 
after his separation from active service.

Based on the contemporaneous medical evidence, which does not 
corroborate the lay claims of in-service hearing loss, 
tinnitus, otitis media, or hearing loss soon after military 
service, the Board finds that the preponderance of the most 
probative evidence does not substantiate the claims.  When 
this contemporaneous medical evidence is considered in 
connection with the examiner's opinion of December 2004, the 
preponderance of the most probative evidence is against the 
award of service connection for bilateral hearing loss, 
tinnitus and otitis media.  As there is no competent medical 
evidence of hearing loss within on year of the veteran's 
separation from active military service in 1951, the 
presumptive service connection provisions of 38 C.F.R. § 
3.307 and § 3.309 are not applicable.

It is the Board's determination that the preponderance of the 
evidence is against a grant of entitlement to service 
connection for bilateral hearing loss, tinnitus and otitis 
media.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While the veteran has 
provided lay evidence regarding the existence of a current 
disability and its relationship to his military service, this 
evidence is not competent to establish the required medical 
nexus.  The Board finds that the examination reports prepared 
by competent medical professionals are more probative 
regarding the existence and etiology of the current bilateral 
hearing loss, tinnitus and any otitis media.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for otitis media is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


